The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on August 3, 2022. Claims 1 and 6-7 have been amended; no claims have been cancelled; claims 15-16 have been added.   
In view of amendments, remarks and Declaration under 37 CFR 132, objection of claims 2, 6, 12, and specification, the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable as obvious over McAlvin et al. (U.S. Patent Application Publication 2004/0220340 A1), and the rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable as obvious over McAlvin et al. (U.S. Patent Application Publication 2004/0220340 A1) applied to claims 1-12 above and further in view of Klein et al. (U.S. Patent 8,586,679) have been withdrawn.
Claims 1-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Emily R. Billig (Reg. No. 76,178) on August 10, 2022.
Claim 16 has been cancelled.
Claims 7-10 have been amended as follows:
Claim 7, line 2: after the words “selected from” insert ---the group consisting of---. 
	Claim 8, line 1: after the words “of claim 6” delete the words “or 7”. 

Claim 9, lines 1-2: after the words “The composition of” delete the words “any one of claims 1 to 8, wherein the trifunctional (meth)acrylate monomer is selected from” and insert ---claim 1, wherein the component (b) is selected from the group consisting of---. 
Claim 10, lines 1-2: after the words “selected from” insert ---the group consisting of---. 
   
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-15 are allowable over the closest references: McAlvin et al. (U.S. Patent Application Publication 2004/0220340 A1, now U.S. Patent 7,326,752) and Klein et al. (U.S. Patent 8,586,679).
The disclosure of the above-mentioned references resided in paragraphs 7-8 of the Office Action dated March 3, 2022 is incorporated herein by reference.
However, the above-mentioned references of McAlvin et al. and Klein et al. do not disclose or fairly suggest the claimed resin curable composition, comprising:
(a) a vinyl ester or unsaturated polyester;
(b) a (meth)acrylate monomer having an olefin functionality of greater than or equal to 3 in an amount of about 20-80% by weight, based on the total weight of the composition, and
(c) a synthesis catalyst for the production of the vinyl ester or unsaturated polyester which contains at least one reactive double bond;
particularly wherein components (a) and (c) combined are present in an amount of about 20-80% by weight, based on the total weight of the composition, as per newly amended claim 1.
As it is shown in the Declaration, McAlvin '340 does not disclose or obviate the use of the claimed synthesis catalyst, which, as described in the application at [0020], "is present as residual minor component of [the claimed vinyl ester or unsaturated polyester]" component. Thus, the claimed synthesis catalyst is a critical component of the claimed resin composition, not simply a precursor product to the claimed vinyl ester or unsaturated polyester component. Because McAlvin '340 does not disclose the claimed synthesis catalyst, it does not meet or obviate each of the limitations of claim 1. 
The combination of the three claimed components provides an opportunity for all
components in the formulation to crosslink and become part of the polymeric network – thereby avoiding the problem posed by prior art solutions (including that described in McAlvin '340) wherein the structures of the components in those resins did not allow reaction sites for all components/byproducts in the formulation, resulting in a portion of those components being left in an unreacted state, or "free", and capable of leaching out of the cured resin product ( McAlvin’s Declaration, paragraph 6). The
catalysts disclosed by McAlvin '340 are tin compounds (McAlvin '340, paragraphs [0067] - [0073]; examples 12-18). These ingredients all present a potential
hazard in the finished composite part if it was in contact with drinking water, and so are
unsuitable for CIPP applications, and by extension for use in the resins claimed in the instant application. Moreover, none of the catalyst compounds disclosed by McAlvin'340 is the same as the claimed "synthesis catalyst for the production of the vinyl ester or unsaturated polyester which contains at least one reactive double bond".
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including McAlvin et al. and Klein et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764